Citation Nr: 0303857	
Decision Date: 03/06/03    Archive Date: 03/18/03	

DOCKET NO.  01-04 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for hepatitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran served on active duty from April 1973 to April 
1976.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2001 rating decision of the Department 
of Veterans Affairs (VA) Salt Lake City, Utah, Regional 
Office (RO).  In a separate rating action dated April 2002, 
the RO denied the claim of service connection for diabetes 
mellitus.  This determination has not been appealed by either 
the veteran or his representative and is not before the Board 
at this time.  


FINDINGS OF FACT

1.  The veteran has hepatitis C.  

2.  A hepatitis condition is indicated within the veteran's 
service medical records.  

3.  It is shown that the veteran's current hepatitis is the 
result of his military service.  


CONCLUSION OF LAW

Service connection for hepatitis C is warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

A service medical record in November 1974 indicates a history 
of hepatitis.  A May to June 1974 hospitalization report 
indicates treatment for symptoms of dizziness, nausea, 
vomiting, nosebleed, and having to strain to pass his urine.  
A diagnosis of prostatitis as a result of an undetermined 
organism is reported.  

The veteran is currently receiving treatment for hepatitis C.  
In January 2001, the RO obtained a medical opinion in order 
to determine whether the veteran's hepatitis C is the result 
of his military service.  The examiner reports that the 
veteran underwent a liver biopsy in December 2000 that was 
consistent with a diagnosis of hepatitis C.  The veteran was 
on Interferon and was being seen by a gastroenterologist.  
The veteran currently suffers from flu-like symptoms with 
nausea and vomiting (related to the Interferon treatment).  
The diagnosis was of chronic active hepatitis C.  This 
diagnosis was based on both subjective and objective factors, 
including testing that confirmed a reactive hepatitis C 
antibody.  

In response to the question of whether a relationship exists 
between the episode of hepatitis in service and the current 
hepatitis, the examiner stated that it was his "best opinion 
that the chronic active hepatitis C is at least as likely as 
not related to the hepatitis in service."  The examiner cited 
the hepatitis illness that the veteran suffered in 1974 as 
well as a history associated to blood borne pathogens (the 
veteran was employed in search and rescue operations during 
the Vietnam War).  The examiner stated that, apparently, at 
that time there was no specific test available to determine 
the type of hepatitis infection the veteran had.  It was 
indicated that hepatitis C was transmitted through body 
fluids.  Exposure to war victims with open wounds and blood 
discharges would make it clinically reasonable to believe 
that the current hepatitis is at least as likely as not 
related to hepatitis in service.  

In reference to the second question posed by the RO as to 
which risk factor is the most likely cause of the current 
hepatitis (including post-service factors such as 
polysubstance abuse), it was the examiner's best opinion that 
the risk factors that most likely caused the current 
hepatitis was polysubstance abuse.  

The Board has also reviewed an April 2001 medical opinion 
from a VA health care provider from the VA Medical Center 
(VAMC) in Salt Lake City, Utah, the lead hepatitis C 
clinician.  This physician states that it remains unclear 
where the veteran obtained his hepatitis C infection.  The 
physician reports that it "could be have been" the episode of 
hepatitis documented in 1974, but it was impossible to prove 
this since there was no blood test available then.  It was 
also noted that the presence of abdominal 
injections/cellulitis sites tends to point to a current or 
past injection with a talc contaminated substance in his 
abdomen and that talc was a substance used to dilute illicit 
street drugs.

At a hearing held before a hearing officer at the RO in May 
2001, the veteran noted extensive treatment for hepatitis at 
an Air Force base during his military service.  He testified 
that during his military service he was responsible for 
rescuing injured individuals that were bleeding.  

II.  Analysis

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In light of the 
Board's determination in this case, further development of 
this issue in light of the VCAA is clearly not warranted.  

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In January 2001, the veteran was clearly diagnosed with 
chronic active hepatitis.  This is not in dispute.  The 
veteran alleges that this condition began during his active 
service.  Service medical records indicate a history of 
hepatitis.  In addition, hepatitis-like symptoms are 
indicated throughout the veteran's service medical records.  
Accordingly, the Board finds both a medical diagnosis of a 
current disability and evidence of incurrence of this disease 
in service.  Service medical records fail to reveal that the 
veteran had hepatitis or a history of hepatitis when he 
entered military service.  

In this case the Board also has medical evidence of a nexus 
between the inservice disease and his current disability.  
The medical opinion of January 2001 clearly states that the 
chronic active hepatitis is "at least as likely as not" 
related to hepatitis in service.  The examiner provides a 
rationale that the Board finds compelling.  

The RO has apparently denied this claim on the basis that 
post-service factors, including polysubstance abuse, most 
likely caused the veteran's current hepatitis.  There is no 
clear evidence, however, that the veteran's polysubstance 
abuse or treatment for a nonservice-connected disorder has 
caused hepatitis C.  This theory is almost entirely 
speculative.  While it is entirely possible the hepatitis C 
is the result of some post-service event, the Board has a 
clear indication of a hepatitis condition in service, a clear 
indication of a current hepatitis condition, and a medical 
opinion that associates the current condition with his 
military service.  The Board finds that this evidence 
outweighs any theory of a post-service infection having 
caused the current condition.  The preponderance of the 
evidence supports the veteran's claim.  


ORDER

Entitlement to service connection for hepatitis C is granted.  


                       
____________________________________________
	DENNIS F. CHIAPPETTA
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

